Title: Statement of Arms and Men in Service, [29 January 1781]
From: Jefferson, Thomas
To: Harrison, Benjamin

[29 January 1781] 



1. How many arms have we in the state fit for service, bayonets &c.




Muskets in good repair
 Muskets out of repair
 Beyonets fitted
 Cartouch boxes


 In the magazines
 68.
 2273
 159.
 161.


 In the hands of the troops embodd. (to be retd to magazine)
 
 
 
 


 Dispersed in counties much exposed
 3315.
 
 
 




 2. How many have we lent N. Carolina since the war. How many since the invasion of S. Carolina
This shall be answered under Qu. 4. because we consider What have been sent Southwardly as sent into Continental service.


 3. What stock ammunition & military stores of all kinds have we in hand?.
With what has N. Carolina been furnished?
 
  
   Return of powder in the States magazines Nov. 20. 1780.
  
  
   
   Musket
   Canon
   Incertain which
   Total
  
  
   Fit for use
   17,900℔.
   16,200℔.
    6,419℔.
   40,519℔.
  
  
   Wanted remanufacturing
    3,980
    3,000
    5,780
   12,760
  
  
   Total
   21,880
   19,200
   12,199
   53,279
  
  
   
     
      
     
        Destroyed by the enemy, as nearly as we
      
      
      can find & to be deducted 1779, Sept. 25. lent
     
      to Congress 22,960℔. powder of which
      
       
      
      perhaps 10,000℔. was their own 
      12,960
     
      
       1780. June. 30. delivered to Colo.
      
      
       Finnie for the Southern service
       10,000
      
      
       
       22,960
      
     
   
   10,000
   
  
  
   
   43,279 
  
  
   
   
  
  
   
   
  
  
   
   
  
  
   The accounts of other ammunition sent to N. Carolina from the state magazines are among the papers lost. The Fixed ammunition is remembered to have been somewhat Short of 100,000 cartridges. How much more loose ammunition is not remembered.
 
 



4. How many arms had we from Congress? Were they complete stands? How many have been furnished Congress since the war?




 

Arms (most of them complete stands) carried into Continental service by



 
 The
  3d Virginia regiment
627 
 



4th
 515 




5th
270.




6th
673.




2d. state regiment
 416 
2501.



Colo. Porterfeild’s detamt. sent to S.C. 1780
 200 




Harrison’s artillery
 25 
 225 



2d. 10th. & 12th. none. 

 
 


2d. 10th. & 12th. none. The 1st. 7th. 8th. 9th. 11th. 13th. 14th. 15th. & 1st. State from which I have no returns (forming an average from the 3d. 4th. 5th. 6th. 2d. State, & the 2d. 10th. & 12th. from which I have returns) may be supposed
2812.
 2812 


 Sent to S. Carola with Colo. David Mason in 1779
 1000 
 1000 


 Sent to S. Carola with Genl. Scott’s new levies in 1779.




 Sent to N. Carolina in 1780. 2200 rampart arms & 1775 muskets & bayonets
 3975 
 3975 


 We received of Continental arms in 1779, one half of which were rampart arms
 5000 





5. How many tents, or tent-cloth & other camp necessaries have we?
We had 230 tents in November last. They were delivered for the use of the militia & state troops during that invasion. After the invasion 75 were sent on with Cob. Green’s corps; some were reserved for the troops at Chesterfd. C. H. and the rest are in use with the state troops & militia now in the feud in this state. We have not at present a sufficient number of camp-kettles, but very shortly shall have. We were disfurnished of our canteens by the militia which went to the Southward, and now have very few.


6. What prospect have we of supplies of the above? Also blankets & cloth for Souldier’s clothes?
We have no prospect of any supply of tent cloth. Campkettles we have it in our power to procure from Hunter’s works. There are provided for the men at Chesterfeild C. house 400 suits of clothes, 400 pr. stockings, 200 pr. shoes, 800 shirts, & 200 blankets. The deficiency we have no means of providing, nor yet a single article for Colo. Buford’s corps. Colo. Taylor’s regiment is unclothed and no prospect of our cloathing them. Our Captives in Charlestown are in extreme distress, which nothing will enable us to relieve unless we could get permission to send tobacco to them.



7. How many men have we in the feud? and how many that cannot act for want of necessaries? & what are their principal wants?



 
  


forthewar
for less terms,or terms notspecified
Total 
 

Gibson’s regiment at Fort Pitt Sep. 22. 1780
 61
 117.
 178 


Capt. Heath’s company at F. Pitt, No return beleivd about

 30.
 30 


Taylor’s regiment of guards. Dec. 1. 1780

 260 
 260 


Taylor’s regiment of guards. Dec. 1. 1780
 60

 60 


Colo. Buford’s command (cannot act for want of clothing)
 500
 500 
 500 


Colo. Green’s command
 400
 400 
 400 


At Chesterfd. C. house
 500
 500 
 500 


Gibson’s State regiment (including Brent’s 30. men) Jan. 22. 1781
 182
 40 
 222.


White’s & Washington’s horse. no return, but said to be about

 300.
 300 


Majr. Nelson’s horse

 94.
 94.


In captivity at Charlestown. May. 12. 1780

 1392.
 1392.


Militia in service in Carolina. Jan. 13. 1781

 991.



Militia in service in Virginia, to be reduced to

 2700 



 Summary view of this. 
 
 



 


In the Feild.
In Captivity
Total


Regulars
2544
 1392
 3936


Militia
 3691

 3691


Total
 6235
 1392
 7627




8. What stock of provision. What are our resources, & expectations as to them.
I hope we shall be able to purchase about 3000 hogs. The act of assembly will furnish 3000 beeves. We have engaged 10,000 barrels of flour &can engage more if necessary. The returns of short forage under the specific tax the last year amounted to about 100,000 bushels, and I suppose may be reckoned the same this year. Whatever more may be wanting, can be procured under the provision law. We shall be  very far short of the Continental demand in spirits & salt. The pork, beef, & flour abovementioned excludes what we are now consuming.


How far are you advised as to the wants of N. Carolina?
I have not the least information.


